Title: To James Madison from John Armstrong, 1 September 1813
From: Armstrong, John
To: Madison, James


Dear Sir,
Utica the 1st. of Septemr. 1813.
Prevost has gone up to the head of the Lake—Yeo has followed him. The object is either to attack Boyd or to draw Wilkinson to the west, and spin out the Campaign without either giving or receiving blows of decided character. In either case, his rear is manifestly neglected & we must not lose the advantage he presents, for attacking it. Wilkinson has gone on to Fort George to baffle Prevost, if the former be his object, and to bring off the army should the other be manifestly his policy. If Chauncy beat Yeo, Sir George’s case will be desperate. This is the pivot on which the campaign turns. I am Dear Sir, most respectfully & faithfully Your Obedient hum. servt.
John Armstrong
